Citation Nr: 0810884	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO. 07-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Multiple Sclerosis.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical strain.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



	

WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1979 to May 
1980 and August 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In March 2008, the Board granted the veteran's motion to 
advance her appeal on the docket pursuant to the provisions 
of 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1. By rating decision in June 1995, the RO denied the 
veteran's service connection claim for multiple sclerosis and 
cervical strain; a timely notice of disagreement was not 
received to initiate an appeal from those determinations.

2. Evidence received since the June 1995 rating decision does 
not raise a reasonable possibility of substantiating the 
claims, and by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims.

3. By rating decision in April 1982, the RO denied the 
veteran's claim of entitlement to service connection for low 
back strain; a timely notice of disagreement was not received 
to initiate an appeal from that determination.

4. Evidence received since the April 1982 rating decision is 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for low back strain.


CONCLUSIONS OF LAW

1. The April 1982 and June 1995 rating decisions are final. 
38 U.S.C.A. § 7105(c) (West 2002).

2. New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
multiple sclerosis, cervical strain, and low back strain. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in October 2005, 
January 2006, and July 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence she was expected to provide; and (4) requesting the 
veteran provide any evidence in her possession that pertains 
to her claims. 

With regard to a petition to reopen a finally decided claim, 
the Veterans Claims Assistance Act (VCAA) requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

In this case, in October 2005 and January 2006 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate service connection and 
new and material evidence claims (including notice in the 
October 2005 and January 2006 letters of the evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denials of service connection for multiple 
sclerosis, cervical strain, and low back strain), as well as 
specifying what information and evidence must be submitted by 
her, what information and evidence will be obtained by VA, 
and the need for her to advise VA of or submit any further 
evidence that pertains to her claims.

Additionally, the July 2006 letter provided notice of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Although the July 2006 letter was not timely 
received, the denial of the claims in the instant decision 
makes the timing error non-prejudicial. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. Service medical 
records and VA treatment records are associated with the 
claims file. The veteran has not been afforded a VA 
examination in relation to her claims. Because the veteran's 
application to reopen her claims is presently denied, VA's 
duty to assist has not attached and there is no basis upon 
which to direct a medical examination. 38 U.S.C.A § 
5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 
(1996) (Holding that unless new and material evidence has 
been submitted, the duty to assist does not attach).

The veteran and her representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide her claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and the case is ready 
for appellate review.

Analyses

Petition to reopen service connection claims for multiple 
sclerosis and cervical strain

The veteran seeks to reopen her service connection claims for 
multiple sclerosis and cervical strain. Because new and 
material evidence has not been received, the  petitions to 
reopen will be denied. 

In a June 1995 rating decision, the RO denied the veteran's 
claims for entitlement to service connection for multiple 
sclerosis and cervical strain. The RO sent notice of the 
decision to the veteran at her last address of record. A 
notice of disagreement was not received to initiate an appeal 
from those determinations. Therefore, the June 1995 rating 
decision became final. See 38 U.S.C.A. § 7105(a); see Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 38 
U.S.C. § 7105, a Notice of Disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA].

In August 2005, the veteran requested to reopen her claims of 
entitlement to service connection for multiple sclerosis and 
cervical strain.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In June 1995, the RO denied the veteran's claim of 
entitlement to service connection for multiple sclerosis and 
cervical strain because of lack of evidence of an in-service 
event, injury or disease. With respect to service connection 
for multiple sclerosis, 38 C.F.R. § 3.307 provides that 
multiple sclerosis will be presumed to have incurred or 
aggravated during service if it manifests itself to a 
compensable degree within seven years of separation from 
service. 

Since the June 1995 RO decision, there are no additional 
service medical records, which were not previously 
considered. There is no medical evidence suggesting that any 
cervical strain condition experience by the veteran is 
related to any incident of her active service. Also, there is 
no medical evidence indicating that the veteran's multiple 
sclerosis manifested itself to a compensable degree within 
seven years of separation from active service. The earliest 
date cited for the onset of multiple sclerosis is 1992. The 
veteran separated from service in July 1981. Thus, the 
presumptive provisions of 38 C.F.R. § 3.307 for multiple 
sclerosis are not applicable.   

The critical issue for resolution as to both multiple 
sclerosis and cervical strain is whether there is any 
competent evidence received indicating that the disorders had 
their onset during, or as a result of, of within the 
presumptive periods following active service. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). "Competent lay evidence" 
means "any evidence not requiring that the proponent have 
specialized education, training, or experience." Lay evidence 
is competent "if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person." 38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994). 

The Board has considered the veteran's contention that 
medical treatments she received for various complaints during 
her periods of active service were the onset of multiple 
sclerosis; and that because she was employed in fire-fighting 
and rescue operations while on active duty she was exposed to 
various substances and chemicals which caused the disorder.

However, the question of causality of a disorder is 
quintessentially an issue requiring medical expertise. 
Although the veteran maintains that these in-service events 
were indicative of the onset of the disorder, her theory 
regarding this linkage is not competent evidence. It is well-
established that laypersons, such as the veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and her opinion is entitled to 
no weight. Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 


Essentially, the record as to both multiple sclerosis and 
cervical spine symptoms otherwise shows periodic medical 
treatment However, such evidence is not relevant to the issue 
of the cause of a disorder. Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992). (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service). 

As new and material evidence has not been received, the 
claims of entitlement to service connection for multiple 
sclerosis and cervical strain are not reopened. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

Petition to reopen service connection claim for low back 
strain 

The veteran seeks to reopen her service connection claim for 
low back strain. The Board finds that the preponderance of 
the evidence is against the petition to reopen, and the 
petition to reopen will be denied. 

In an April 1982 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for low back 
strain. The RO sent notice of the decision to the veteran at 
her last address of record. A notice of disagreement was not 
received to initiate an appeal from this determination. 
Therefore, the April 1982 rating decision became final. 

The veteran submitted an August 2005 request to reopen her 
claim of entitlement to service connection for low back 
strain.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In April 1982, the RO denied the veteran's claim of 
entitlement to service connection for low back strain because 
the low back strain was determined to be a preexisting 
disability. The Board observes in this regard that although 
the veteran through her representative argued during the 
March 2008 hearing that she was found by VA and the service 
department in her second period of service to have had a pre-
existing back disorder, as a result of her first period of 
service, the record does not support this contention. 
Instead, in a May 1981 service department medical board 
report, it was indicated that the veteran then had a "clear 
history of low back pain prior to entry on active duty in 
November 1979." 

Since the April 1982 RO decision, VA treatment records show 
that the veteran has sought treatment for chronic low back 
pain. Although the evidence submitted since the final April 
1982 decision demonstrates treatments for low back strain, 
none of the records provides evidence suggesting that the 
veteran's low back condition was aggravated during service. 
Morton and Mingo, supra.

Thus, the additional evidence received since the April 1982 
RO decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim. 
Accordingly, the Board finds that the claim for service 
connection for a low back strain is not reopened.

As new and material evidence has not been received, the claim 
of entitlement to service connection for low back strain is 
not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

The petition to reopen the claim of service connection for 
multiple sclerosis is denied. 

The petition to reopen the claim of service connection for a 
cervical strain disability is denied.

The petition to reopen the claim of service connection for a 
low back disability is denied.



	
______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


